Title: From Thomas Jefferson to Albert Gallatin, 22 June 1803
From: Jefferson, Thomas
To: Gallatin, Albert


          
            Th:J. to mr Gallatin 
                     
            June 22. 1803.
          
          The letter to Thornton is civil both in matter & manner, and entirely proper. I dare say Irvine will do very well as Surveyor at Buffalo. he seems so far to have conducted himself well as Indian agent.
          I do not know Oliver Phelps’s particular character, except that he has all the sagacity of a Connecticut man, and is attached to the little band. but I do not see that his recommendation need be distrusted on this account. I should think it best to write to him to recommend a Collector.
        